Appellant was indicted in the District Court of Potter County, charged with the offense of burglary. Upon a trial he was adjudged guilty and sentenced to the penitentiary for two years.
The three bills of exception in the record relate to a portion of the testimony of G.M. Jenkins. Mr. Jenkins testified that he was in charge of Taylor Flats, in Amarillo, and rented room 14 to E.E. Young. That defendant, about a week prior to the alleged burglary, came and wanted to know if he desired to sell out; that defendant's mother was desirious of coming to that country; that at the time of said conversation he rented room 16, adjoining the room occupied by Young; that on the morning of the burglary he had cleaned up the rooms and cleaned up the room occupied by Young about 8:30 in the morning and closed the door. That thereafter on the same morning he was at the postoffice and saw defendant coming from the direction of Taylor Flats. In the afternoon after learning of the theft or burglary, defendant not having come to dinner, he went with an officer and searched the town of Amarillo for defendant, and failed to *Page 653 
find him. All this testimony was admissible, we think, when the further fact appears that defendant was arrested in Dallam County a day or so thereafter and had the stolen goods in his possession. No one saw defendant enter the room from which the goods were stolen, and the facts and circumstances are admissible showing defendant was at the house, when he went there, when he was seen coming from there, and the further fact of flight; that he immediately left town telling no one where he was going. Cooper v. State, 19 Tex. 450; Noftsinger v. State, 7 Texas Crim. App., 301; Simms v. State, 10 Texas Crim. App., 131.
The court did not err in refusing to give the special charge requested. The room in question is shown to have been rented to E.E. Young, and he was in possession and control of same. That another was the real owner is immaterial, as the indictment alleged that the room burglariously entered was then and there used and occupied as a place of residence by the person from whom the goods were stolen, and the evidence sustains the allegation. Sullivan v. State, 13 Texas Crim. App., 462.
Complaint is made that the court did not charge on the possession of recently stolen property. The record does not disclose at the time of his arrest or at any other time defendant gave any explanation of his possession of the stolen property and it was not error for the court to fail to charge on this issue. Baldwin v. State, 31 Tex.Crim. Rep..
The appellant complains that the court in defining burglary gave the statutory definition. In this there was no error, as the court in the charge applicable to this defendant instructed them that by the term "breaking" was meant that the entry must be made with actual force, and that as the burglary was alleged to have taken place in the daytime, the jury must be satisfied beyond a reasonable doubt that the entry was made by force in daytime, or they would not convict defendant. Sparks v. State, 34 Tex. Crim. 86.
Complaint is made that the court instructed the jury that they should not consider, as a circumstance against the defendant, the fact that he failed to testify in his own behalf. The charge given in this case is in almost the exact terms of a charge approved by this court in Unsell v. State, 45 S.W. 902.
We have carefully considered every ground of appellant's motion for a new trial, and in regard to the one alleging that the testimony is insufficient to support the verdict we would say that the stolen goods were found in his possession; that he left Amarillo the day of the theft and was arrested in another place; that the morning of the theft when Mr. Jenkins cleaned and closed the door of the room from which the goods were stolen, he was at that time in bed in an adjoining room; that he was afterwards seen coming from that direction, and although he was boarding there, he never returned to the house, are all circumstances which, under a proper charge, as the court *Page 654 
gave in this case, the jury would be authorized to find the defendant guilty. Barrett v. State, 33 S.W. 1085.
In regard to the suggestion that defendant was not indicted in his true name, this is immaterial. Under articles 548 and 549, Code Crim. Proc., he had a right to suggest his true name when the case was called for trial. Not having done so, he can not for the first time complain in this court. Henry v. State,38 Tex. Crim. 306.
The judgment is affirmed.
Affirmed.
[Rehearing denied March 29, 1911. — Reporter.]